Mr. Justice Baker delivered the opinion of the court. 4. Landlord and tenant, § 284*—when lessee liable for rent upon abandonment of premises. Where a lease provided that in case lessee should vacate before the end of the term the lessor might relet the premises on such termís as he should see fit, in which case the lessee would be liable to make good the deficiency, held that lessor could recover rent for the period during which he was unable to rent the premises, it appearing that lessee vacated before the end of the term. 5. Landlord and tenant, § 431*—when tenant bound by lease providing for extension of term. In an action to recover rent due under a lease containing a provision that failure of defendant to give certain notice should at the option of plaintiff operate to renew the lease for a further term of the same length, where it appeared that the amounts sought to be recovered were for rents accruing during the term as extended, a peremptory instruction for defendant held erroneous, it also appearing that defendant failed to give the notice required, and that plaintiff exercised his option to treat the lease as extended for a further term.